                   IN THE UNITED STATES DISTRICT COURT FOR THE
                              EASTERN DISTRICT OF VIRGINIA
                                        Alexandria Division


 NAVIENT SOLUTIONS,LLC,

                Plaintiff,

                                                               l:19-cv-461 (LMB/TCB)

 THE LAW OFFICES OF JEFFREY LOHMAN,
    et al..


                Defendants.


                                   MEMORANDUM OPINION


       Before the Court is a Motion to Dismiss("Motion") plaintiff Navient Solutions, LLC's

("plaintiff or "Navient") Second Amended Complaint filed by defendants Bill Carlson

("Carlson"), R.J. Marshall ("Marshall"), and Marmy Kashto ("Kashto,")(collectively "the

defendants"), who argue that the complaint should be dismissed under Federal Rules of Civil

Procedure 12(b)(2) and 12(b)(6) for lack of personal jurisdiction and failure to state a claim upon

which relief can be granted. Plaintiff has filed a brief in opposition, and defendants have filed a

reply brief. Because oral argument will not assist the decisional process, the Motion will be

resolved on the papers submitted. For the following reasons, the Motion will be denied.

                                       I. BACKGROUND


       On December 13, 2020, plaintiff filed its Second Amended Complaint("Complaint"), in

which it alleges that numerous defendants conspired together to defraud it out of millions of

dollars in outstanding student loan debt.[See Dkt. 100]. The conspiracy allegedly included

manufacturing federal lawsuits and arbitration claims against plaintiff for purported violations of

the Telephone Consumer Protection Act("TCPA"). Id Although "no substantive changes" were

made "with respect to the existing [djefendants," the Complaint added "nine individual
